DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Patent Application No. 16/395,090, now U.S. Patent No. 10,669,583, which is a Continuation of U.S. Patent Application No. 16/052,486, now U.S. Patent No. 10,323,279, and claims earliest benefit of U.S. Provisional Patent Application No. 61/844,804, filed July 10, 2013 (see pages 33-34 of the ‘804 application which teach methods for a multiplexed adapter creation scheme that comprises partitioning beads comprising barcode nucleic acids in the wells of a multiwell plate, performing an extension reaction, pooling the beads and re-dividing the beads into the wells of a second multiwell plate where additional barcode sequences are added to the beads).  Claims 28-56 will be examined on the merits.  Claims 1-27 were previously canceled.  No claims have been withdrawn from consideration. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 28-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-72 of U.S. Patent No. 10,669,583, cited on IDS of 05/06/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,669,583 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims are drawn to methods of generating barcoded beads comprising the steps of providing a plurality of beads comprising a first plurality of nucleic acid molecules in a first plurality of wells, wherein the first plurality of nucleic acid molecules comprises a plurality of first partial barcode sequences that differ across the first plurality of wells, pooling the plurality of beads to generate a pooled population of beads, partitioning the pooled population of beads and a second plurality of nucleic acid molecules in a second plurality of wells, wherein a well comprises a bead of the pooled population of beads comprising a first nucleic acid molecule, and a second nucleic acid molecule that comprises a poly-T 

4.	Claims 28-56 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,323,279, cited on IDS of 04/30/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,323,279 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims are drawn to
methods of generating barcoded beads comprising the steps of providing a plurality of beads comprising a first plurality of nucleic acid molecules in a first plurality of wells (see claims 4 and 6 of the ‘279 patent that teach that the plurality of polynucleotides are attached to beads, and that the first and second sets of partitions are wells), wherein the first plurality of nucleic acid molecules comprises a plurality of first barcode sequences that differ across the first plurality of wells (see claim 18 of the ‘279 patent that teaches 

Subject Matter Free of the Prior Art
5.	Claims 28-56 are free of the prior art.  No prior art was found that teaches or suggests a method for polynucleotide barcoding as currently claimed.  The closest prior art of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 04/30/2021) teaches methods for attaching multiple barcodes to a nucleic acid molecule or polynucleotide to uniquely label every molecule, wherein the barcodes may be added to either end of the polynucleotide or in tandem or in series to the nucleic acid at one or both ends of the nucleic acid (see paragraphs 7, 16 and 21 and Figure 2), wherein one or more barcodes are conjugated to a primer sequence, such as a poly-T primer, by various ligation techniques or by synthetic means (see paragraphs 95 and 96).  However, Xie does not teach a method for preparing 
	Also of particular interest to the currently claimed invention are the references of Head et al. (U.S. Patent Pub. No. 2015/0265995) and Samuels et al. (U.S. Patent Pub. No. 2021/0220494, cited on IDS of 04/30/2021) that each teach methods for nucleic acid analysis involving preparation of barcoded libraries of nucleic acids, such as for nucleic acid sequencing. 
	Finally, it is noted that the reference of Fan et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 04/30/2021) teaches similar methods to those of the currently claimed method for generating one of more sets of barcoded beads that comprises depositing a plurality of first nucleic acids into a plurality of wells and contacting one or more of the wells with one or fewer beads to produce a plurality of first labeled beads, pooling the beads, and distributing the pool to a subsequent plurality of wells that comprise two or more different nucleic acids and attaching one or more of the nucleic acids to one or more of the first labeled beads to produce a plurality of uniquely labeled beads (see paragraphs 293 and 684).  However, Fan does not qualify as prior art, as the earliest priority document of Fan that teaches this method is U.S. Provisional 

Conclusion
6.	Claims 28-56 are rejected under the judicially created doctrine of obviousness-type double patenting, as discussed above. However, claims 28-56 are free of the prior art, as also discussed above. 

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637